DETAILED ACTION
Notice to Applicant
	This communication is in response to the amendment filed 11/8/22.  Claims 52, 54-72, 74-86, and 88-96 are pending.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: machine learning module (claims 58-60); image recognition module in claims 90-91 and 94 (and in claims 63-66- See 112(b) rejections);.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 63-66; are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 63-66 have been amended to recite “the image recognition” instead of “image recognition module.”  This modification was presumably made to avoid interpretation under 35 USC 112(f).  However, as currently drafted, it is unclear what “image recognition” is.   More specifically, it is not clear whether it is step performed by the processor of claim 52  (i.e. the system of claim 52, wherein the processor is further configured to perform image recognition), or whether it is an additional component of the system. 
For examination purposes, the examiner will interpret the amended language as a component (i.e. image recognition module/component)  As such, the language will still be interpreted under 35 USC 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-94 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 52-82 and 90-94 are drawn to a system, claims 83-89 are drawn to a method.   
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims drawn only to an abstract idea, a natural phenomenon, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 52-94 recite(s) a method and systems for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or
relationships or interactions between people (including social activities, teaching, and following rules or instructions.)  The recited method and system are drawn a method an and systems for supporting surgical workflow. 
 In particular, the claim 52 recites a system for:
determining a stage of a multi-stage medical procedure based at least partially on use of the medical device; 
determining a subset of the clinical information for display on the display monitor based on the stage of the medical procedure; 
reprogramming the input during different stages of the medical procedure to actuate a different surgical task from the plurality of surgical tasks, the different surgical task corresponding to the determined stage of the multi-stage medical procedure.

Similarly, claim 83 recites a method comprising:
determining,… a stage of a multi-stage medical procedure based at least partially on use of the medical device; 
determining,, a subset of the clinical information for display on the display monitor based on the stage of the medical procedure; 
reprogramming the input during different stages of the medical procedurto actuate a different surgical task from the plurality of surgical tasks, the different surgical task corresponding to the determined stage of the multi-stage medical procedure; 
using the input to control the medical device.; 

Claim 90  recites a system for: 
determining a stage of a multi-stage medical procedure based at least partially on use of the medical device and images detected by the image recognition module; 
determining a subset of the clinical information for display on the display monitor based on the stage of the medical procedure; 
	reprogramming the- input during different stages of the medical procedure to actuate a different surgical task from the plurality of surgical tasks, the different surgical task corresponding to the determined stage of the multi-stage medical procedure
This recited judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
Exemplary claim 83 recites additional limitation(s), including the steps of “ providing a medical device, the medical device including an input for actuating a surgical task from a plurality of surgical tasks; providing a display monitor; displaying the subset of the clinical information on the display.”  
The additional steps amount to insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Examples of insignificant extra-solution activity include mere data gathering, selecting a particular data source or type of data to be manipulated, and insignificant application. In this instant case the additional steps amount to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering) 
Claims 52, 83, and 90 also recite a medical device; a user interface; a database; a display monitor and a processor.  Claim 90 further recites an image recognition module.  However, the additional components is/are generic components that perform functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system the additional elements recited in claims 52, 83, and 90 beyond the abstract idea include "a processor," "a database," "a display monitor," "software executing on said processor for displaying," "a medical device," and "controlling system ." 
To support the finding of the identified features being generic and conventional, these additional elements are described generically in the Specification (see,e.g., Spec. par. 94-95, 97-103, 105-106, 117, and 160-168).  For instance, par. 97 of Applicant’s disclose explains:  “The processor 100 may be any device, system or part thereof that controls at least one operation and/or executes software applications or machine-readable instructions. The processor 100 may be implemented in hardware, firmware or software, or some combination of at least two of the same. The processor may also comprise memory storing machine-readable instructions executable for performing tasks. A processor acts upon information by manipulating, analyzing, modifying, converting or transmitting information for use by an executable procedure or an information device, and/or by routing the information to an output device. It should be noted that the functionality associated with any particular processor may be centralized or distributed, whether locally or remotely. In some embodiments, the processor 100 is included in a server 110. In other embodiments, the processor 100 is included in a computer 110.” 
 The additional limitations recited in the claims do not invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  (See the PTAB decision mailed 8/3/2020, pages 11-12). 
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 54-72, 74-82; 95-96 are dependent from Claim 52 and include(s) all the limitations of claim(s) 52. However, the additional limitations of the claims 53-82 fail to recite significantly more than the abstract idea. Therefore, claim(s) 53-82 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 84-89 are dependent from Claim 83 and include(s) all the limitations of claim(s) 83. However, the additional limitations of the claims 84-89 fail to recite significantly more than the abstract idea. Therefore, claim(s) 84-89 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 91-94 are dependent from Claim 90 and include(s) all the limitations of claim(s) 90. However, the additional limitations of the claims 91-94 fail to recite significantly more than the abstract idea. Therefore, claim(s) 91-94 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 52, 54-72, 74-86, and 88-96 is/are rejected under 35 U.S.C. 102(a)(2)  as being anticipated by Squilla et al (US 20090182577 A1)

Claims 52-54-72, 74-82; 95-96 	Squilla teaches a surgical control system, comprising: 
a medical device, the medical device including an input for actuating a surgical task from a plurality of surgical tasks; (Fig. 6-8; par. 17)
a database storing clinical information; (par. 17: formation including but not limited to patient data, medical records, patient photos, videos, medical test results, radiology studies, X-rays, medical consultation reports, patient insurance information, CT scans, and other information related to a medical or surgical procedure to be performed (hereinafter referred to as "content") can be collected by one or more staff members of a healthcare facility18; par. 18- the collected content can originate from a variety of heterogeneous sources such as, for example, different healthcare facilities, different physicians, different medical laboratories, different insurance companies, a variety of picture archiving and communication system (hereinafter referred to as "PACS") storage devices, and/or different clinical information systems)
a display monitor; (par. 21- associating each selected input with a desired display location on a display device; par. 22-23- display monitors)
 a processor executing software for determining a stage of a multi-stage medical procedure based at least partially on use of the medical device; (Fig. 2; par. 24- modular information management system 10 of the present disclosure can include a collection component, an organization component, and a display component. Each of the separate components of the system 10 can be used in different locations by different users; par. 24:  The controller 12 can be connected to one or more storage devices 14, one or more content collection devices 16, one or more operator interfaces 18, one or more display devices 24, and/or one or more remote receivers/senders 22 via one or more connection lines 28)
 the software determining a subset of the clinical information for display on the display monitor based on the stage of the medical procedure; (par. 39; par. 52- such categories may link desired content to different stages of the surgery and may be labeled with any applicable name such as, for example, "patient list," "pre-surgical patient information," "primary surgical information," "secondary surgical information," and "exit." Accordingly, it is understood that the system 10 described herein can be configured to display content in any desirable way based on the preferences of the user.)
 the control system reprogramming the input during different stages of the medical procedure to actuate a different surgical task from the plurality of surgical tasks, the different surgical task corresponding to the determined stage of the multi-stage medical procedure.(par. 52-54- providing different information depending on the different stages of the procedure;  system includes status indicators)

claims 83-86, 88-89	Squilla teaches  a method for using a surgical control system, comprising:
 providing a medical device, the medical device including an input for actuating a surgical task from a plurality of surgical tasks; (par. 17- at least a collection phase, an organize phase, and a display phase. During the collection phase, information including but not limited to patient data, medical records, patient photos, videos, medical test results, radiology studies, X-rays, medical consultation reports, patient insurance information, CT scans, and other information related to a medical or surgical procedure to be performed (hereinafter referred to as "content") can be collected by one or more staff members of a healthcare facility;  figs. 6-8)
 providing a database storing clinical information; providing a display monitor; determining, with a processor, a stage of a multi-stage medical procedure based at least partially on use of the medical devices; (Par. 17-18- the collected content can originate from a variety of heterogeneous sources such as, for example, different healthcare facilities, different physicians, different medical laboratories, different insurance companies, a variety of picture archiving and communication system (hereinafter referred to as "PACS") storage devices, and/or different clinical information systems)
determining, with the processor, a subset of the clinical information for display on the display monitor based on the stage of the medical procedure; (par. 39; par. 52- such categories may link desired content to different stages of the surgery and may be labeled with any applicable name such as, for example, "patient list," "pre-surgical patient information," "primary surgical information," "secondary surgical information," and "exit." Accordingly, it is understood that the system 10 described herein can be configured to display content in any desirable way based on the preferences of the user.)
displaying the subset of the clinical information on the display; (par. 21- associating each selected input with a desired display location on a display device; par. 22-23- display monitors)
 reprogramming the input during different stages of the medical procedure  to actuate a different surgical task from the plurality of surgical tasks, the different surgical task corresponding to the determined stage of the multi-stage medical procedure; using the input to control the medical device. .(par. 52-54- providing different information depending on the different stages of the procedure;  system includes status indicators)

claims 90-94 Squilla teaches a surgical control system, comprising: 
a medical device, the medical device including an input for actuating a surgical task from a plurality of surgical tasks; (Fig. 6-8; par. 17)
 a database storing clinical information; (par. 17: formation including but not limited to patient data, medical records, patient photos, videos, medical test results, radiology studies, X-rays, medical consultation reports, patient insurance information, CT scans, and other information related to a medical or surgical procedure to be performed (hereinafter referred to as "content") can be collected by one or more staff members of a healthcare facility18; par. 18- the collected content can originate from a variety of heterogeneous sources such as, for example, different healthcare facilities, different physicians, different medical laboratories, different insurance companies, a variety of picture archiving and communication system (hereinafter referred to as "PACS") storage devices, and/or different clinical information systems)
a display monitor; (par. 21- associating each selected input with a desired display location on a display device; par. 22-23- display monitors)
 an image recognition module; (Fig. 2; par. 24- modular information management system 10 of the present disclosure can include a collection component, an organization component, and a display component. Each of the separate components of the system 10 can be used in different locations by different users; par. 24:  The controller 12 can be connected to one or more storage devices 14, one or more content collection devices 16, one or more operator interfaces 18, one or more display devices 24, and/or one or more remote receivers/senders 22 via one or more connection lines 28; see also par. 36)
a processor executing software for determining a stage of a multi-stage medical procedure based at least partially on use of the medical device (Fig. 2; par. 24- modular information management system 10 of the present disclosure can include a collection component, an organization component, and a display component. Each of the separate components of the system 10 can be used in different locations by different users; par. 24:  The controller 12 can be connected to one or more storage devices 14, one or more content collection devices 16, one or more operator interfaces 18, one or more display devices 24, and/or one or more remote receivers/senders 22 via one or more connection lines 28) and images detected by the image recognition module ; (par. 36-Such devices can include, for example, eye-gaze detection and tracking devices, virtual reality goggles, light wands, voice-command devices, gesture recognition device and/or other known hands-free devices).
 the software determining a subset of the clinical information for display on the display monitor based on the stage of the medical procedure; (par. 39; par. 52- such categories may link desired content to different stages of the surgery and may be labeled with any applicable name such as, for example, "patient list," "pre-surgical patient information," "primary surgical information," "secondary surgical information," and "exit." Accordingly, it is understood that the system 10 described herein can be configured to display content in any desirable way based on the preferences of the user.)
 the control system reprogramming the input during different stages of the medical procedure to actuate a different surgical task from the plurality of surgical tasks, the different surgical task corresponding to the determined stage of the multi-stage medical procedure .(par. 52-54- providing different information depending on the different stages of the procedure;  system includes status indicators)




Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the claim interpretation under 35 USC 112(f) for claims 63-66.
	In response, the applicant’s claim amendments are noted.  However the claim amendments raise additional issues under 35 USC 112(b), as explained in the rejections above.   With the current claim rejections  under 35 USC 112(b), the Examiner is still interpreting the claim language under 112(f).
(B)	Applicant argues that the claims have been improperly rejected under 35 USC 101, because the Examiner has not set forth which enumerated category from the 2019 Patent Eligibility Guidelines the claimed invention is drawn to.
	In response, as set forth in the PTAB decision mailed 8/3/20, the claimed invention is drawn to “certain methods of organizing human activity.” ( See pages 8-11)  Moreover, while applicant has argued that the claimed invention is drawn to “a surgical control system”  the body of the claim recites generic computer components executing steps to determine the stage of progress in a multi-stage medical procedure and displaying this information.  
As explained in the rejection under 35 USC 101, the generic nature of the recited “control system”  is described in the Specification for the instant invention (see,, Spec. par. 94-95, 97-103, 105-106, 117, and 160-168).  For instance, par. 97 of Applicant’s disclose explains:  “The processor 100 may be any device, system or part thereof that controls at least one operation and/or executes software applications or machine-readable instructions. The processor 100 may be implemented in hardware, firmware or software, or some combination of at least two of the same. The processor may also comprise memory storing machine-readable instructions executable for performing tasks. A processor acts upon information by manipulating, analyzing, modifying, converting or transmitting information for use by an executable procedure or an information device, and/or by routing the information to an output device. It should be noted that the functionality associated with any particular processor may be centralized or distributed, whether locally or remotely. In some embodiments, the processor 100 is included in a server 110. In other embodiments, the processor 100 is included in a computer 110.” 
 The additional limitations recited in the claims do not invoke any assertedly inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  (See the PTAB decision mailed 8/3/2020, pages 11-12). 
(C)	Applicant argues that the claims recite more than an abstract idea and are integrated into a practical application, and provides an improvement in a technical field. 
In response,   the recited judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
In accordance with MPEP 2106.05 (a), if it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01.  In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016).
An important consideration in determining whether a claim is directed to an improvement in technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome. McRO, 837 F.3d at 1314-15, 120 USPQ2d at 1102-03; DDR Holdings, 773 F.3d at 1259, 113 USPQ2d at 1107. In this respect, the improvement consideration overlaps with other Step 2B considerations, specifically the particular machine consideration (see MPEP § 2106.05(b)), and the mere instructions to apply an exception consideration (see MPEP § 2106.05(f)). Thus, evaluation of those other considerations may assist examiners in making a determination of whether a claim satisfies the improvement consideration.
In the instant case, contrary to applicant’s assertion, the focus of claims 52, 83, and 90 is the implementation of the abstract idea, "for which computers are invoked merely as a tool." See Enfish, 822 F.3d at 1336.  As explained in the current rejection, the Specification discloses that "processor 100 may be any device, system or part thereof that controls at least one operation and/or executes software applications or machine-readable instructions" (Spec., par. 97), and "the medical device may consist of medical devices such as a laryngoscope, endoscope, scalpel, intubation tube, stent, and/or other such medical devices that a user ( such as a surgeon or nurse) may use during a medical procedure."
(D)	Applicant suggests that because there is no outstanding art rejection, the claims should be patent eligible. 
	When identifying abstract ideas, the contention that prior art or the lack of prior art renders an invention patent is eligible under 35 U.S. C. 101 is incorrect. Notwithstanding that ''novelty in implementation of the idea is a fact or to be considered only in the second step of the Alice analysis." Ultramercial Inc. v. Hulu, U.C. 772 F.3d 709,715 (Fed. Cir. 2014), a finding of novelty or nonobviousness does not necessarily lead to the conclusion that subject matter is patentable eligible.  ‘‘Groundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Ass 'n for Molecular Pathology v. Myriad Genetics, Inc.. 133 S. Ct. 2107, 2117 (2013).
Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188 89 (1981) (emphasis added); see also Mayo, 132 S. Ct. at 1303 04 (rejecting “the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101”). Here, the jury’s general finding that Symantec did not prove by clear and convincing evidence that three particular prior art references do not disclose all the limitations of or render obvious the asserted claims does not resolve the question of whether the claims embody an inventive concept at the second step of Mayo/Alice.

It should be noted that judicial exceptions need not be old or long‐prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions.
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626